Citation Nr: 9903466	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-05 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service connected 
bronchial asthma, bronchitis, and post-operative thoracotomy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from April 
1967 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied increased 
ratings for the veteran's service-connected lung disorder and 
service-connected hemorrhoids.  

The case was previously before the Board in March 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately further remand is required.  


REMAND

In March 1998 the Board remanded the issue of entitlement to 
an increased rating for the veteran's service connected lung 
disorder.  This was necessary because on October 7, 1996 new 
VA regulations became effective which established a new 
schedule for rating respiratory system disorders.  See 
Notice, 61 Fed.Reg. 46720-31 (1996).  The veteran's service-
connected asthma and bronchitis are rated under the Schedule 
for Rating Respiratory System disorders.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996) amended by 61 Fed.Reg. 46720-31 
(1996).  The new rating schedule may be more favorable to the 
appellant than the previous rating schedule; as such, the 
case was remanded for the RO to adjudicate the veteran's 
claim for an increased rating under the current regulations.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 11-97.  

The Board also noted that the December 1993 VA examination 
report was inadequate to rate the veteran's service-connected 
respiratory disability under the current regulations.   
Specifically, the new regulations rely heavily on pulmonary 
function test (PFT) results.  Therefore, another VA 
examination of the veteran was ordered.  

The United States Court of Veterans Appeals (Court) has held, 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1996).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1996).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the instant case the veteran has had a thoracotomy.  He is 
service-connected for the residuals of this operation.  He 
claims that he suffers from pain as a residual of the 
operation.  The RO should consider the assignment of several 
ratings under various diagnostic codes for the symptomatology 
of one condition which is not duplicative or overlapping with 
the symptomatology of the other condition.  For example, the 
veteran may warrant a separate rating for the thoracotomy 
scar.  

On the veteran's March 1995 substantive appeal, VA Form 9, 
the veteran indicated a new address.  However, on the 
examination request form the veteran's old address was 
indicated.  He subsequently failed to report for the ordered 
examination.  The Board must conclude that notice of the 
scheduled VA examination was not sent to the veteran's 
current address.  

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, t are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member. 38 C.F.R. § 
3.655(a) & (b) (1998).  "[T]he duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard, there has been insufficient notice 
to the veteran of the result of his failure to report for 
examination under 38 C.F.R. § 3.655(b).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence, and permitting the RO 
to adjudicate the veteran's respiratory disorders under the 
current regulations.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1. The RO should contact the veteran at 
his current address as indicated on the 
March 1995 VA Form 9, and inform him of 
the effect of 38 C.F.R. § 3.655 on his 
claim should he fail to report for any 
scheduled VA examinations.  The RO must 
ensure that there is complete 
documentation in the record of all contact 
with the veteran, and that such contact is 
to the veteran at his last address of 
record.  Specifically, the RO must ensure 
documentation of the notice which informs 
the veteran of his scheduled examination.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain the extent of his service 
connected respiratory disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
the veteran's service-connected lung 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, pulmonary function 
tests (PFT) must be conducted, and the PFT 
report must be included with the 
examination report and reviewed by the 
examining physician prior to his rendering 
a final diagnosis.  The examining 
physician should also indicate the exact 
residuals that the veteran suffers from 
his thoracotomy.  Specifically, the 
veteran's scar and ribs should be 
evaluated for pain and impairment.  If the 
examining physician feels that examination 
by another specialist is needed to fully 
evaluate these residuals, then the 
appropriate examinations should be 
ordered.  The examining physician is 
specifically asked to review the June 1993 
PFT conducted by the Air Force and comment 
as to whether it is consistent with the 
results from the current PFT.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examining physician should 
provide complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  In this regard,  
the RO should rate the veteran's service-
connected lung disorder under the 
regulations which are most favorable to 
the veteran.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996) amended by 61 
Fed.Reg. 46720-31 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 
VAOGCPREC 11-97.  The RO should also 
consider assignment of several ratings 
under various diagnostic codes for the 
symptomatology of one condition which is 
not duplicative or overlapping with the 
symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
increased rating for the veteran's service-connected lung 
disorder will be postponed until the remand action is 
completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


